Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on August 9th, 2022 has been received and entered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is SHEPPARD (U.S. Patent No. 7,092,279).  SHEPPARD discloses a memory array includes plural bit cells organized as plural columns and plural rows, the memory array also includes plural bit lines that are aligned with the plural columns.  SHEPPARD fails to show or suggest the limitations of at least one power line, wherein the at least one power line passes through the first column of memory cells and is shared with memory cells in the second column of memory cells (claims 1-11); or the first bit line is wider than one of the first word line or the second word line (claims 12-17); or applying a third signal to one of two word lines passing through a row of memory cells within the array of memory cells, thereby selecting a first memory cell at an intersection of the row of memory cells and the first column of memory cells, and wherein the first bit line and the second bit line are on an opposite side of a wafer from a power line connected to the first column of memory cells (claims 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

             /TAN T. NGUYEN/Primary Examiner, Art Unit 2827